Citation Nr: 1635491	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO. 11-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for scoliosis.

2. Entitlement to service connection for an acquired low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2016. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an acquired low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. An August 1979 rating decision denied service connection for scoliosis. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. In regard to scoliosis, the evidence associated with the claims file subsequent to the August 1979 rating decision is cumulative and redundant of evidence previously of record.


CONCLUSIONS OF LAW

1. The August 1979 rating decision is final. 38 U.S.C.A. §§ 4004, 4005 (1979) [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

2. New and material evidence sufficient to reopen the claim of service connection for scoliosis has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).




A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence. Kent v. Nicholson, 20 Vet. App. 1 (2006). However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements. See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

VA issued a VCAA letter in August 2006, prior to the initial unfavorable adjudication in January 2009. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records have also been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, with respect to claims to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened. As the claim has not been reopened, VA had no duty to provide a medical examination or obtain an opinion in this case. Since VA has obtained all relevant identified records and the duty to provide a medical examination did not attach, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In this case, the Veteran has not submitted any new service department records, and therefore new and material evidence is required to reopen his claim.

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence is new and material.

Here, the RO last denied service connection for scoliosis in August 1979. The Veteran was notified of the decision, but did not submit a notice of disagreement or new and material evidence within the applicable one year appellate period. Therefore, the August 1979 decision became final. 38 U.S.C.A. §§ 4004, 4005 (1979); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

The evidence of record in August 1979 consisted of the Veteran's service treatment records, post-service treatment record prior to August 1979, and lay statements from the Veteran. The evidence of record at the time failed to establish that the Veteran's scoliosis, a constitutional or developmental abnormality, was aggravated beyond its normal course during his active service.

Evidence received since the rating decision includes additional post-service SSA and VA treatment records, further lay statements from the Veteran, and the Veteran's May 2016 testimony. However, none of this evidence is new and material. The fact that he had scoliosis had been previously established.  Such evidence is cumulative.

The Veteran's statements indicate that his low back disability was caused or worsened by his active service. However, the lay testimony is cumulative of the prior claim.  Such lay evidence is not new and material.  38 C.F.R. § 3.156(a).

As such, the Board finds that new and material evidence sufficient to reopen the  claim for service connection for scoliosis has not been submitted.  Therefore, the application to reopen the claim is denied.


ORDER

The application to reopen the claim for entitlement to service connection for scoliosis is denied.


REMAND

In its August 1979 rating decision, the RO denied service connection for scoliosis, which was the only low back disability at the time. And as such, as discussed above, new and material evidence is required to reopen a claim for service connection for that scoliosis. In July 2006, the Veteran filed a new claim for a "back condition," which was taken as a claim to reopen the previously denied claim for service connection for scoliosis. 

Since filing his claim, the medical evidence of record reflects that the Veteran has also been diagnosed with degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine. See e.g., April 2007 SSA Evaluation, July 2007 VA treatment record. As this is a distinctly diagnosed disease or injury, with a different underlying factual basis as an acquired as opposed to congenital condition, it cannot be considered the same as the previously denied claim of service connection for scoliosis, and must be addressed as a separate issue. Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008). As such, the issue of entitlement to service connection for an acquired low back disability has been added to the title page, and as it is a new claim new and material evidence is not required as to that issue.

Concerning the acquired low back disability, the Veteran has a current disability, service treatment records reflect on-going treatment for back issues in service, the Veteran has stated he has persistent back issues since service and there is insufficient medical evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, the Board must remand the issue of entitlement to service connection for an acquired low back disability for a VA examination to address the nature and etiology of the disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further VA treatment records relevant to the Veteran's lumbar DJD and DDD.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the acquired low back disability. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired low back disability is related to his active duty?

A detailed rationale for the opinion must be provided. Attention is invited to an April 2007 SSA record and a July 2007 VA treatment record diagnosing DJD and DDD of the lumbar spine, the Veteran's May 2016 testimony concerning heavy lifting in service, and a June 1977 service treatment record noting a paravertebral strain.

The opinion need only address disabilities other than scoliosis that are currently present.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


